
	

113 HR 3308 : Taxpayer Transparency Act of 2014
U.S. House of Representatives
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 3308
		IN THE SENATE OF THE UNITED STATES
		February 27, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require a Federal agency to include language in certain educational and advertising materials
			 indicating that such materials are produced and disseminated at taxpayer
			 expense.
	
	
		1.Short titleThis Act may be cited as the Taxpayer Transparency Act of 2014.
		2.Requirements for printed materials and advertisements by Federal agencies
			(a)Requirement To identify funding source for communication funded by Federal agencyEach communication funded by a Federal agency that is an advertisement, or that provides
			 information about any Federal Government program, benefit, or service,
			 shall clearly state—
				(1)in the case of a printed communication, including mass mailings, signs, and billboards, that the
			 communication is printed or published at taxpayer expense; and
				(2)in the case of a communication transmitted through radio, television, the Internet, or any means
			 other than the means referred to in paragraph (1), that the communication
			 is produced or disseminated at taxpayer expense.
				(b)Additional requirements
				(1)Printed communicationAny printed communication described in subsection (a)(1) shall—
					(A)be of sufficient type size to be clearly readable by the recipient of the communication;
					(B)to the extent feasible, be contained in a printed box set apart from the other contents of the
			 communication; and
					(C)to the extent feasible, be printed with a reasonable degree of color contrast between the
			 background and the printed statement.
					(2)Radio, television, and internet communication
					(A)Audio communicationAny audio communication described in subsection (a)(2) shall include an audio statement that
			 communicates the information required under that subsection in a clearly
			 spoken manner.
					(B)Video communicationAny video communication described in subsection (a)(2) shall include a statement with the
			 information referred to under that subsection—
						(i)that is conveyed in a clearly spoken manner;
						(ii)that is conveyed by a voice-over or screen view of the person making the statement; and
						(iii)to the extent feasible, that also appears in writing at the end of the communication in a clearly
			 readable manner with a reasonable degree of color contrast between the
			 background and the printed statement, for a period of at least 4 seconds.
						(C)E-mail communicationAny e-mail communication described in subsection (a)(2) shall include the information required
			 under that subsection, displayed in a manner that—
						(i)is of sufficient type size to be clearly readable by the recipient of the communication;
						(ii)is set apart from the other contents of the communication; and
						(iii)includes a reasonable degree of color contrast between the background and the printed statement.
						(c)Identification of other funding source for certain communicationsIn the case of a communication funded entirely by user fees, by any other source that does not
			 include Federal funds, or by a combination of such fees or other source, a
			 Federal agency may apply the requirements of subsections (a) and (b) by
			 substituting by the United States Government for at taxpayer expense.
			(d)DefinitionsIn this Act:
				(1)Federal agencyThe term Federal agency has the meaning given the term Executive agency in section 133 of title 41, United States Code.
				(2)Mass mailingThe term mass mailing means any mailing or distribution of 499 or more newsletters, pamphlets, or other printed matter
			 with substantially identical content, whether such matter is deposited
			 singly or in bulk, or at the same time or different times, except that
			 such term does not include any mailing—
					(A)in direct response to a communication from a person to whom the matter is mailed; or
					(B)of a news release to the communications media.
					(e)Source of fundsThe funds used by a Federal agency to carry out this Act shall be derived from amounts made
			 available to the agency for advertising, or for providing information
			 about any Federal Government program, benefit, or service.
			(f)Effective dateThis section shall apply only to communications printed or otherwise produced after the date of the
			 enactment of this Act.
			3.Guidance for implementationNot later than 6 months after the date of the enactment of this Act, the Director of the Office of
			 Management and Budget shall develop and issue guidance on implementing the
			 requirements of this Act.
		4.Judicial review and enforceability
			(a)Judicial reviewThere shall be no judicial review of compliance or noncompliance with any provision of this Act.
			(b)EnforceabilityNo provision of this Act shall be construed to create any right or benefit, substantive or
			 procedural, enforceable by any administrative or judicial action.
			
	Passed the House of Representatives February 26, 2014.Karen L. Haas,Clerk
